                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:16-cr-00221-MOC-DCK

                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 Vs.                                            )            ORDER OF CONTINUANCE
                                                )
 ROBERT LESLIE STENCIL,                         )
 LUDMILA O. STENCIL,                            )
 MARTIN DELAINE LEWIS,                          )
 MICHAEL ALLEN DUKE,                            )
                                                )
                  Defendant.                    )



       THIS MATTER is before the Court on defendants’ Motion to Continue.                    Having

considered defendants’ motion and reviewed the pleadings, the Court enters the following Order.



                                             ORDER

       IT IS, THEREFORE, ORDERED that defendants’ Motion to Continue (oral) is

GRANTED, this matter is continued to the January 2019 criminal trial term, and the Court finds

the delay caused by such continuance shall be excluded in accordance with 18 U.S.C. §

3161(h)(7)(B)(iv). Failure to grant such a continuance would deny counsel for the defendants the

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence. Further, the ends of justice served by granting such continuance outweigh the best

interests of the public and the defendants’ interests in a speedy trial. Specifically, defendants and

counsel have shown a need to delay trial due to the complex nature of the case and the health issues

of Mr. Stencil and Lewis.


                                                    1
       This matter is continued to the January 2019 term, and the time is excluded. The time for

filing pretrial motions is further ENLARGED by 60 days from entry of this Order.




                                          Signed: October 22, 2018




                                               2
